Dismissed and Memorandum Opinion filed June 10, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00085-CV
____________
 
FIDEL ALMENDAREZ, Appellant
 
V.
 
ROY VALENTINE, Appellee
 

 
On Appeal from the 125th District Court 
Harris County, Texas
Trial Court Cause No. 2008-41003
 

 
M E M O R
A N D U M   O P I N I O N
According to information provided to this court, this appeal
is from a judgment signed November 11, 2009, and appellant filed a timely
motion for new trial.  The notice of appeal was filed January 12, 2010.  The
reporter’s record was filed March 4, 2010.  The clerk’s record has not been
filed, however.  The clerk responsible for preparing the record notified this
court that appellant had not made payment for the record.  No evidence that
appellant has established indigence has been filed.  See Tex. R. App.
P. 20.1.  
On March 24, 2010, this court notified appellant that the
appeal was subject to dismissal unless appellant filed a response with proof of
payment for the record.  In response to this court’s order, appellant paid the
appellate filing fee on April 1, 2010.  No proof of payment for the clerk’s
record was provided, however.  On April 15, 2010, this court ordered appellant
to file the clerk’s record in this appeal on or before April 30, 2010, or the
court would dismiss the appeal for want of prosecution.  Appellant did not file
the clerk’s record as ordered.  Instead, on May 10, 2010, appellant submitted a
brief.  The brief was received only and not filed because the clerk’s record
has not been filed.  The court again notified appellant his appeal was subject to
dismissal unless he filed the clerk’s record on or before May 24, 2010.  See
Tex. R. App. P. 37.3(b).  The clerk’s record has not been filed.  
Accordingly, the appeal is ordered dismissed.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.